 

Exhibit 10.1

 



December 20, 2017

 

 

 

Mr. Steven C. Quay 

Chief Executive Officer 

Atossa Genetics, Inc. 

107 Spring Street 

Seattle, WA 98104

  

Dear Mr. Quay:

 

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC,
a limited liability company formed under the laws of the State of New York
(“Maxim” or the “Placement Agent”) and Atossa Genetics Inc., a company
incorporated under the laws of the State of Delaware (the “Company”), that Maxim
shall serve as the placement agent for the Company, on a “reasonable best
efforts” basis, in connection with the proposed placement (the “Placement”) of
common stock (the “Shares”) of the Company, par value $0.015 per share (“Common
Stock”) and warrants to purchase shares of Common Stock (the “Warrants”,
together with the Shares, the “Securities”). The terms of the Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and nothing herein
constitutes that Maxim would have the power or authority to bind the Company or
any Purchaser or an obligation for the Company to issue any Shares or complete
the Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement, including but not
limited to the Purchase Agreement (as defined below) shall be collectively
referred to herein as the “Transaction Documents.” The date of the closing of
the Placement shall be referred to herein as the “Closing Date.” The Company
expressly acknowledges and agrees that Maxim’s obligations hereunder are on a
reasonable best efforts basis only and that the execution of this Agreement does
not constitute a commitment by Maxim to purchase the Securities and does not
ensure the successful placement of the Securities or any portion thereof or the
success of Maxim with respect to securing any other financing on behalf of the
Company. The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Placement.
The sale of the Securities to any Purchaser will be evidenced by a securities
purchase agreement (the “Purchase Agreement”) between the Company and such
Purchaser in a form reasonably acceptable to the Company and Maxim. Capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Purchase Agreement. Prior to the signing of any Purchase Agreement,
officers of the Company will be available to answer inquiries from prospective
Purchasers. 

 

SECTION 1.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY. 

 

A.       Representations of the Company. Each of the representations and
warranties (together with any related disclosure schedules thereto) and
covenants made by the Company to the Purchasers in the Purchase Agreement in
connection with the Placement is hereby incorporated herein by reference into
this Agreement (as though fully restated herein) and is, as of the date of this
Agreement and as of the Closing Date, hereby made to, and in favor of, the
Placement Agent. In addition to the foregoing, the Company represents and
warrants that: 

 



1

 

 

1.       The Company has prepared and filed with the Commission (the a
registration statement on Form S-3 (Registration No. 333-220572), and amendments
thereto, and related preliminary prospectuses, for the registration under the
Securities Act of 1933, as amended (the “Securities Act”), of the Shares, which
registration statement, as so amended (including post-effective amendments, if
any) became effective on October 5, 2017, for the registration under the
Securities Act of the Shares. At the time of such filing, the Company met the
requirements of Form S-3 under the Securities Act. Such registration statement
meets the requirements set forth in Rule 415(a)(1)(x) under the Securities Act
and complies with said Rule. The Company will file with the Commission pursuant
to Rule 424(b) under the Securities Act, and the rules and regulations (the
“Rules and Regulations”) of the Commission promulgated thereunder, a supplement
to the form of prospectus included in such registration statement relating to
the placement of the Shares and the plan of distribution thereof and has advised
the Placement Agent of all further information (financial and other) with
respect to the Company required to be set forth therein. Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus”; and the supplemented form of prospectus, in the
form in which it will be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus Supplement.” Any reference in this Agreement to the Registration
Statement, the Base Prospectus or the Prospectus Supplement shall be deemed to
refer to and include the documents incorporated by reference therein (the
“Incorporated Documents”) pursuant to Item 12 of Form S-3 which were filed under
the Exchange Act on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the filing of any
document under the Exchange Act after the date of this Agreement, or the issue
date of the Base Prospectus or the Prospectus Supplement, as the case may be,
deemed to be incorporated therein by reference. All references in this Agreement
to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.

  

2.       The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not and, as amended or supplemented, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Base Prospectus, the Time of Sale Prospectus and the Prospectus Supplement,
each as of its respective date, comply in all material respects with the
Securities Act and the applicable Rules and Regulations. Each of the Base
Prospectus, the Time of Sale Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
the light of the circumstances under which they were made not misleading; and
any further documents so filed and incorporated by reference in the Base
Prospectus, the Time of Sale Prospectus or Prospectus Supplement, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Base Prospectus,
the Time of Sale Prospectus or Prospectus Supplement, or to be filed as exhibits
or schedules to the Registration Statement, which (x) have not been described or
filed as required or (y) will not be filed within the requisite time period.

 

2

 

 



3.       The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or behalf of or used by the
Company complies or will comply in all material respects with the requirements
of the Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus. 

 

4.       There are no affiliations with any FINRA member firm among the
Company’s officers, directors or, to the knowledge of the Company, any five
percent (5.0%) or greater stockholder of the Company, except as set forth in the
Registration Statement and SEC Reports.

 

B.       Covenants of the Company. The Company has delivered, or will as
promptly as practicable deliver, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement (without exhibits), the Base Prospectus, the Time of Sale
Prospectus and the Prospectus Supplement, as amended or supplemented, in such
quantities and at such places as the Placement Agent reasonably requests.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities pursuant to the
Placement other than the Base Prospectus, the Time of Sale Prospectus, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

SECTION 2.      REPRESENTATIONS OF MAXIM. Maxim represents and warrants that it
(i) is a member in good standing of FINRA, (ii) is registered as a broker/dealer
under the Exchange Act, (iii) is licensed as a broker/dealer under the laws of
the States applicable to the offers and sales of the Securities by Maxim, (iv)
is and will be a body corporate validly existing under the laws of its place of
incorporation, and (v) has full power and authority to enter into and perform
its obligations under this Agreement. Maxim will immediately notify the Company
in writing of any change in its status as such. Maxim covenants that it will use
its reasonable best efforts to conduct the Transaction hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.

  



3

 

 

SECTION 3.       COMPENSATION. In consideration of the services to be provided
for hereunder, the Company shall pay to the Placement Agent or their respective
designees or their respective designees their pro rata portion (based on the
Securities placed) of the following compensation with respect to the Securities
which they are placing:

  

A.       A cash fee (the “Cash Fee”) equal to an aggregate of seven percent
(7.0%) of the aggregate gross proceeds raised in the Placement. The Cash Fee
shall be paid at the Closing of the Placement .

  

B.       Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also
agrees to reimburse Maxim for all reasonable travel and other out-of-pocket
expenses, including the fees of legal counsel, in an amount not to exceed
$30,000. The Company will reimburse Maxim directly out of the Closing of the
Placement. In the event this Agreement shall terminate prior to the consummation
of the Placement, Maxim shall be entitled to reimbursement for actual expenses;
provided, however, such expenses shall not exceed $30,000.

  

C.       The Placement Agent reserves the right to reduce any item of
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.



 

SECTION 4.      INDEMNIFICATION. The Company agrees to the indemnification and
other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.

 

SECTION 5.      ENGAGEMENT TERM. Maxim’s engagement hereunder will be until the
earlier of (i) December 31, 2017 and (ii) the Closing Date. The date of
termination of this Agreement is referred to herein as the “Termination Date”
and the period of time during which this Agreement remains in effect is referred
to herein as the “Term.” In the event, however, in the course of the Placement
Agent’s performance of due diligence it deems it necessary to terminate the
engagement, the Placement Agent may do so prior to the Termination Date.
Notwithstanding anything to the contrary contained herein, the provisions
concerning the Company’s obligation to pay any fees actually earned pursuant to
Section 3 hereof and the provisions concerning confidentiality, indemnification
and contribution contained herein and the Company’s obligations contained in the
Indemnification Provisions will survive any expiration or termination of this
Agreement. If this Agreement is terminated prior to the completion of the
Placement, all fees due to the Placement Agent shall be paid by the Company to
the Placement Agent on or before the Termination Date (in the event such fees
are earned or owed as of the Termination Date). Maxim agrees not to use any
confidential information concerning the Company provided to the Placement Agent
by the Company for any purposes other than those contemplated under this
Agreement.

  

SECTION 6.      MAXIM INFORMATION. The Company agrees that any information or
advice rendered by Maxim in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Maxim’s prior written
consent.

  

SECTION 7.      NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and
shall not be construed as creating rights enforceable by any person or entity
not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that
Maxim is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Maxim hereunder, all of which are hereby expressly waived.

  

4

 

 



SECTION 8.     CLOSING. The obligations of the Placement Agent, and the closing
of the sale of the Securities hereunder are subject to the accuracy, when made
and on the Closing Date, of the representations and warranties on the part of
the Company and its Subsidiaries contained herein and in the Purchase Agreement,
to the accuracy of the statements of the Company and its Subsidiaries made in
any certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions, except as otherwise disclosed to and
acknowledged and waived by the Placement Agent by the Company:

  

A.       No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Prospectus, the Prospectus Supplement or otherwise) shall have
been complied with to the reasonable satisfaction of the Placement Agent. Any
filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

 

B.       The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Prospectus, the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

  

C.       All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Shares, the Registration Statement, the Prospectus and the Prospectus
Supplement and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

  

D.       The Placement Agent shall have received from outside counsels to the
Company such counsels’ written opinion, addressed to the Placement Agent and the
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent and substantially identical to that provided
to the Purchasers.

  

E.       Neither the Company nor any of its Subsidiaries (i) shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement, the Prospectus and the
Prospectus Supplement, any loss or interference with its business from fire,
explosion, flood, terrorist act or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in or contemplated by the Registration
Statement, the Prospectus and the Prospectus Supplement and (ii) since such date
there shall not have been any change in the capital stock or long-term debt of
the Company or any of its Subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its Subsidiaries, otherwise than as set forth in or
contemplated by the Registration Statement, the Prospectus and the Prospectus
Supplement, the effect of which, in any such case described in clause (i) or
(ii), is, in the judgment of the Placement Agent, so material and adverse as to
make it impracticable or inadvisable to proceed with the sale or delivery of the
Shares on the terms and in the manner contemplated by the Prospectus.

 



5

 

  

F.       The Common Stock are registered under the Exchange Act and, as of the
Closing Date, the Shares shall be listed and admitted and authorized for trading
on the Trading Market or other applicable U.S. national exchange and
satisfactory evidence of such action shall have been provided to the Placement
Agent. The Company shall have taken no action designed to, or likely to have the
effect of terminating the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the Trading
Market or other applicable U.S. national exchange, nor has the Company received
any information suggesting that the Commission or the Trading Market or other
U.S. applicable national exchange is contemplating terminating such registration
or listing.

  

G.       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

  

H.       The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

  

I.       The Company shall have entered into a Purchase Agreement with each of
the Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.

  

J.       FINRA shall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent, make or authorize Placement Agent’s counsel
to make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

  

K.       Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

  

SECTION 9.      DELIVERY OF COLD COMFORT LETTER. On the Closing Date the
Placement Agent shall have received a “comfort” letter from BDO USA LLP as of
such date, addressed to the Placement Agent and in form and substance
satisfactory in all respects to the Placement Agent’s counsel.

  



6

 

 

SECTION 10.    GOVERNING LAW. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely in such State. This Agreement may not be
assigned by either party without the prior written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns. Any right to
trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Any dispute arising
under this Agreement may be brought into the courts of the State of New York or
into the Federal Court located in New York, New York and, by execution and
delivery of this Agreement, the Company hereby accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of aforesaid
courts. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

SECTION 11.    ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery of the Shares. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or a .pdf format file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or .pdf signature page were an original thereof.

  

SECTION 12.    NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.

  

SECTION 13.    Press Announcements. The Company agrees that the Placement Agent
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 



7

 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

  

  Very truly yours,       Maxim GROUP LLC       By: /s/ Clifford A. Teller
  Name: Clifford A. Teller    

  Title:



Executive Managing Director, Investment Banking

   

  Address for notice:
405 Lexington Avenue
New York, NY 10174
Attention: James Siegel, General Counsel
Email: jsiegel@maximgrp.com

  

Accepted and Agreed to as of 

the date first written above:

  

ATOSSA GENETICS INC.     By: /s/ Kyle Guse     Name: Kyle Guse     Title:
  Chief Financial Officer          

 Address for notice: 

107 Spring Street 

Seattle, WA 98104

  

Attn: Kyle Guse, CFO

Email:  

 

[Signature Page to Placement Agency Agreement



Between Atossa Genetics Inc. and Maxim Group LLC]

 





 

 

ADDENDUM A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Addendum shall have the meanings ascribed to such
terms in the Agreement to which this Addendum is attached.

  

In addition to and without limiting any other right or remedy available to the
Placement Agent and the Indemnified Parties (as hereinafter defined), the
Company agrees to indemnify and hold harmless Placement Agent and each of the
other Indemnified Parties from and against any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise (including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing, pursing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which any Indemnified Party is a party))
(collectively, “Losses”), directly or indirectly, caused by, relating to, based
upon, arising out of, or in connection with, Placement Agent’s acting for the
Company, including, without limitation, any act or omission by Placement Agent
in connection with its acceptance of or the performance or non-performance of
its obligations under the Agreement between the Company and Placement Agent to
which these indemnification provisions are attached and form a part, any breach
by the Company of any representation, warranty, covenant or agreement contained
in the Agreement (or in any instrument, document or agreement relating thereto,
including the engagement letter between the Placement Agent and the Company,
dated October 16, 2017), or the enforcement by Placement Agent of its rights
under the Agreement or these indemnification provisions, except to the extent
that any such Losses are found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification hereunder.

  

The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with the engagement of Placement Agent by the Company or
for any other reason, except to the extent that any such liability is found in a
final judgment by a court of competent jurisdiction (not subject to further
appeal) to have resulted primarily and directly from such Indemnified Party’s
gross negligence or willful misconduct.

  

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Placement Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, shareholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability,
which the Company may otherwise have to any Indemnified Party.

  

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder except to the extent that such failure or delay causes
actual material harm to the Company, or materially prejudices its ability to
defend such action, suit, proceeding or investigation on behalf of such
Indemnified Party. In case any such action is brought against any Indemnified
Party and such Indemnified Party notifies the Company of the commencement
thereof, the Company may elect to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party, and an Indemnified Party may
employ counsel to participate in the defense of any such action provided, that
the employment of such counsel shall be at the Indemnified Party’s own expense,
unless (i) the employment of such counsel has been authorized in writing by the
Company, (ii) the Indemnified Party has reasonably concluded (based upon advice
of counsel to the Indemnified Party) that there are legal defenses available to
the Indemnification Party that are not available to the Company, or that there
exists a conflict or potential conflict of interest (based upon advice of
counsel to the Indemnified Party) between the Indemnified Party and the Company
that makes it impossible or inadvisable for counsel to the Company to conduct
the defense of both parties (in which case the Company will not have the right
to direct the defense of such action on behalf of the Indemnified Party), or
(iii) the Company has not in fact employed counsel reasonably satisfactory to
the Indemnified Party to assume the defense of such action within a reasonable
time after receiving notice of the action, suit or proceeding, in each of which
cases the reasonable fees, disbursements and other charges of such counsel will
be at the expense of the Company; provided, further, that in no event shall the
Company be required to pay fees and expenses for more than one firm of attorneys
(and local counsel) representing Indemnified Parties. Any such counsel shall, to
the extent consistent with its professional responsibilities, cooperate with the
Company and any counsel designated by the Company.

  





 

 

The Company shall be liable for any settlement of any claim against any
Indemnified Party made with the Company’s written consent. The Company shall
not, without the prior written consent of Placement Agent, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent (i) includes, as
an unconditional term thereof, the giving by the claimant to all of the
Indemnified Parties of an unconditional release from all liability in respect of
such claim, and (ii) does not contain any factual or legal admission by or with
respect to an Indemnified Party or an adverse statement with respect to the
character, professionalism, expertise or reputation of any Indemnified Party or
any action or inaction of any Indemnified Party.

  

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its shareholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its shareholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to the
Agreement.

  

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 





 

 



Maxim GROUP LLC       By: /s/ Clifford A. Teller Name: Clifford A. Teller    

Title:



Executive Managing Director, Investment Banking

  

ATOSSA GENETICS INC.     By: /s/ Kyle Guse     Name: Kyle Guse     Title:
  Chief Financial Officer          



[Signature Page to Indemnification Provisions 

Pursuant to Placement Agency Agreement 

between Atossa Genetics Inc. and Maxim Group LLC]

 

